Title: To Thomas Jefferson from William Bingham, 25 July 1801
From: Bingham, William
To: Jefferson, Thomas


               
                  Dear Sir/
                  Philadelphia July 25th 1801
               
               Being about to embark for Europe, (induced to change the Scenes which Surround me, from a recent melancholy Event having rendered them peculiarly distressing) I shall be extremely gratified at having an opportunity of executing any of your Commissions, or in any other Manner of being Serviceable to you during my Residence abroad—
               Permit me to express my cordial good Wishes for the Success of your Administration, which I flatter myself will preserve our Country in its present prosperous State—So enviable, when compared with the agitated Scenes, which Europe will probably be afflicted with, for a long Series of Years—
               I have the honor to be with the most respectfull Consideration Sir Your obed hbl Serv
               
                  
                     Wm Bingham
                  
               
            